Citation Nr: 0404042	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  97-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain 
syndrome in the right knee, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently rated as 10 percent disabling. 

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.  

4.  Basic eligibility for non-service-connected disability 
pension benefits. 

5.  Entitlement to service connection for Castleman's 
disease/non-Hodgkin's lymphoma. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1975, and from January 1976 to December 1982.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The case was remanded by the Board for 
additional development in April 2001, and the requested 
development has been substantially accomplished.  The claim 
of entitlement to service connection for a right hand 
disability under 38 U.S.C.A. § 1151 was granted following the 
remand by the Board, and that issue is thus no longer on 
appeal.  



FINDINGS OF FACT

1.  Upon most recent VA orthopedic examination, there was a 
full range of motion in the right knee, with crepitus but no 
instability.  
 
2.  The service-connected back disability does not result in 
moderate limitation of lumbar spine motion.  

3.  There are no extraordinary factors associated with the 
service-connected right knee or back disabilities productive 
of an unusual disability picture such as to render 
application of the regular schedular rating provisions 
impractical.

5.  The objective evidence weighs against a conclusion that 
the veteran currently has a left knee disability which is 
etiologically related to the service-connected right knee 
disability. 

6.  Active military service by the veteran during a period of 
war is not shown. 

7.  There is no objective evidence linking a current 
disability due to Castleman's disease/non-Hodgkin's lymphoma 
to service; the evidence does not demonstrate than the 
veteran was exposed to herbicide agents during service.  

8.  The weight of the competent evidence is against a 
conclusion that the veteran has a current disability of the 
left shoulder that is the result of surgery performed at a VA 
medical facility in February 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
retropatellar pain syndrome of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Code (DC) 5257 (2003). 

2.  The criteria for a rating in excess of 10 percent for 
spondylosis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DC 5292 (2003). 

3.  The veteran does not have a left knee disability that is 
proximately due to, the result of, or aggravated by the 
service-connected right knee disorder.  38 C.F.R. § 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995). 

4.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2003).

5.  Castleman's disease/non-Hodgkin's lymphoma was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

6.  A left shoulder disability is not the result of VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether another remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the necessary evidence, to 
include VA and private clinical records, has been obtained by 
the Board, and there is no specific reference to any other 
pertinent records that need to be obtained.  This clinical 
evidence includes medical opinions and examination reports, 
as will be discussed below, tailored specifically to assist 
in the adjudication of the claims on appeal.  By virtue of 
multiple rating decisions, statements of the case issued in 
September 1999 and September 2003, an August 2003 
supplemental statement of the case and associated 
correspondence issued since the veteran filed his claims, he 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claims.  He was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  




The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the statements of the 
case and supplemental statements of the case listed above.  
In addition, the veteran was advised of the specific VCAA 
requirements in multiple letters issued by the RO.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
supra (noting VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by rating decision, statement 
of the case, and supplemental statement of the case, of the 
types of evidence which would be necessary to substantiate 
his claims, and the RO has obtained clinical records 
pertinent to his claims.  This evidence was duly considered 
by the RO.  Therefore, the Board finds that no useful purpose 
would be served by remanding this case yet again for more 
evidentiary or procedural development.  

As further support for the determination above, the Board 
notes that the case has been remanded previously for 
compliance with the VCAA, and that the record is voluminous, 
now contained in several large claims files.  Given the 
exhaustive efforts undertaken by the RO to develop the 
evidence in this case and otherwise comply with the VCAA, the 
Board finds that that the additional delay in the 
adjudication of this case which would result from another 
remand to conduct any additional development would not be 
warranted, as such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 
F.3d 1237 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Increased Ratings

A.  Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).




Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 20 
percent rating is warranted for moderate disability due to 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating requires severe disability.  Id.  

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, to 30 degrees a 20 percent rating, and to 15 
degrees a 30 percent rating.  Under 38 C.F.R. § 4.71a DC 
5261, extension of the knee limited to 5 degrees warrants a 
noncompensable rating; to 10 degrees a 10 percent rating, to 
15 degrees a 20 percent rating, and to 20 degrees a 30 
percent rating.  Full knee motion is from 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II.  

The VA General Counsel issued a precedent opinion (VAOPGCPREC 
23-97) holding that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for spondylosis of the lumbar 
spine and degenerative joint disease with chondromalacia was 
granted by an August 1985 rating decision under DC 5003 
(degenerative arthritis).  A 10 percent rating was assigned. 
based on X-ray evidence of multi-joint involvement with 
noncompensable limitation of motion.  Thereafter, a June 1986 
rating decision assigned a separate, noncompensable rating 
for degenerative joint disease with chondromalacia of the 
right knee.  The 10 percent rating for spondylosis of the 
lumbar spine was continued.  The noncompensable rating for 
the service-connected right knee disability was continued 
until a September 1996 rating decision recharacterized the 
service-connected disability involving the right knee as 
retropatellar pain syndrome, and assigned a 20 percent rating 
under DC 5257.  This adjudication followed a July 1996 VA 
examination which demonstrated tenderness to palpation along 
the superior aspect of the right patella and crepitus with 
motion of the right knee.  Flexion of the right knee was 
shown to 90 degrees, and extension was demonstrated to 0 
degrees.  X-rays of the right knee were negative, and the 
diagnosis was retropatellar pain syndrome by history.  The 20 
percent rating has been continued to the present time. 

The most probative evidence to consider in adjudicating this 
claim is contained in reports from the most recent VA 
examination of the right knee, which was conducted in March 
2002.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  At 
that time, the veteran in pertinent part described pain in 
both knees, especially when descending stairs.  He also 
described knee stiffness on rare occasions and stated that 
his knees "gave out" from time to time.  The examination of 
the right knee demonstrated no effusion and a full range of 
motion.  Crepitus was noted in the right knee with motion, 
but the ligaments were shown to be normal, without 
instability.  

Applying the pertinent legal criteria to the facts summarized 
above, the most recent VA clinical evidence of record does 
not demonstrate recurrent subluxation or lateral instability 
in the right knee, much less "severe" disability resulting 
therefrom.  Thus, increased compensation under DC 5257 is not 
warranted.  As no limitation of motion in the right knee was 
shown upon the most recent VA examination, entitlement to 
increased compensation under DC 5260 or DC 5261 is also 
clearly not warranted.  Moreover, because instability or 
compensable limitation of motion in the right knee has not 
been demonstrated by physical examination, a separate rating 
under VAOPGCPREC 23-97 is not warranted.

Also weighed by the Board have been the provisions of 
38 C.F.R. § 4.40, with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   However, while the 
disability associated with the right knee clearly involves 
complaints of pain and crepitus with motion, and the veteran 
has reported fatigability associated with his knee disorder, 
no additional functional loss associated with these symptoms 
which would warrant increased compensation above and beyond 
that currently in effect has been identified.  Finally, the 
negative X-rays findings involving the right knee also weigh 
against the assignment of an increased rating.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right knee disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is far 
more severe than is contemplated by the 20 percent 
evaluation, his lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent VA examination of the right knee conducted in 
March 2002.  See Francisco, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  




As discussed in detail above, the Board has extensively 
reviewed the reports of the medical examinations associated 
with the claims folder, and finds that the symptomatology 
demonstrated by that evidence is consistent with no more than 
the 20 percent evaluation currently assigned for the service-
connected right knee disability.  In short therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 20 
percent for retropatellar syndrome of the right knee must be 
denied.  See Gilbert, 1 Vet. App. at 49.  

B.  Back Disability

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  That code provides that, when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5292.  A 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  Id.

Turning to a summary of the pertinent evidence, as noted in 
the previous section, service connection for spondylosis of 
the lumbar spine and degenerative joint disease with 
chondromalacia was granted by an August 1985 rating decision 
under DC 5003.  After the June 1986 rating decision, a 
separate 10 percent rating was assigned for spondylosis of 
the lumbar spine.  This rating has been continued until the 
present time.  


Thereafter, the veteran sustained an injury to the back in 
April 1985 as a civilian employee of the Army.  The injury 
included a herniated disc at the L4-L5 junction and vertebral 
fractures.  He underwent surgery to relieve the herniated 
disc and to remove fragments of the fractured vertebra.  A VA 
examiner in November 1999 noted that the evidence from 
service did not reflect any disc disease, and found that it 
was most likely that the lumbar disc disease present at that 
time was the result of the April 1985 post-service injury.  
With regard to the severity of the service-connected lumbar 
spondylosis, this examiner stated as follows, in an addendum 
to the November 1999 VA examination completed in January 
2000: 

The spondylosis of the L-spine is quite 
mild involving the L-5 facet joints and 
as such is too localized to have much 
influence on the ROM [range of motion] of 
the low back.  I would guess that it 
diminishes the ROM only by [roughly] 10%.  
Spastic muscles from disc surg[ery] is a 
more likely diminishing factor.  

At the most recent VA examination in March 2002, the 
impression included status post herniated nucleus pulposus on 
the right at L4-L5 and status post disc excision on the right 
at L4-L5, with residual mild radiculopathy.  It was again 
specifically indicated by the examiner that these conditions 
were not part of the service-connected disability.  Thus, as 
service connection is not in effect for the lumbar disc 
disease, only that disability specifically attributable to 
the service-connected spondylosis of the lumbar spine will be 
considered in determining the proper rating for assignment.  

At the March 2002 VA examination, the veteran complained 
about constant low back pain, but he denied swelling or 
stiffness.  Upon examination, the iliac crests were level and 
the right sciatic notch was mildly sensitive.  There was a 
short midline vertical lumbosacral scar that was not 
sensitive, and the range of motion of the trunk showed 
flexion to 70 degrees, lateral bending and rotation to 15 
degrees and extension to 3 degrees with the onset of pain at 
the end stage of motion.  Heel and toe walking were well 
performed.  There was evidence of neuropathy in the lower 
extremities, and X-rays revealed spondylosis in the lower 
lumbar region with laminectomy defects at L4-L5 and L5-S1.  

Appling the pertinent legal criteria to the facts summarized 
above, while the veteran has contended that all the 
symptomatology involving the back, including that resulting 
from disc disease, should be considered in determining the 
proper rating for assignment, the weight of the medical 
opinion of record indicates that the veteran's disc disease 
is etiologically unrelated to the service-connected 
spondylosis of the lumbar spine.  With all due respect, the 
objective medical evidence in this regard is more probative 
than the unsubstantiated assertions of the veteran.  
Espiritu, 2 Vet. App. at 492, 495 (1992).  Accordingly, given 
the fact that "10 percent" of the limitation of low back 
motion is said to be the result of the veteran's service-
connected spondylosis, the Board finds that the range of 
motion findings demonstrated upon the most recent VA 
examination in March 2002 do not indicate that the service-
connected back disability results in "moderate" limitation 
of motion.  Thus, a 20 percent rating under DC 5292 is not 
for assignment.  In addition, even if DC 5295 (lumbosacral 
strain) were applicable to the service-connected disability 
picture, the criteria for increased compensation under this 
diagnostic code would not be met, as it is not demonstrated 
that the service-connected back disability involves muscle 
spasm on extreme forward bending or the loss of lateral spine 
motion in the standing position.  

There is also no evidence that increased compensation is 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
the holding in DeLuca.  While the veteran stated that his 
back disability involved pain and fatigueability at his most 
recent VA examination, there is no evidence of additional 
functional impairment resulting therefrom which would warrant 
entitlement to increased compensation.  There is also no 
clinical indication that referral for an extraschedular 
rating would be warranted.  Finally, while the Board has 
taken note of the fact that a January 1999 determination of 
the Social Security Administration found the veteran to be 
"disabled," the Board is not bound by the findings of the 
Social Security Administration, and we further note thast the 
Social Security determination was based on the fact that the 
veteran has significant non-service-connected disabilities in 
addition to his service-connected disabilities.  In short 
therefore, as the Board finds the weight of the negative 
evidence to exceed that of the positive, the claim for an 
increased rating for spondylosis of the lumbar spine must be 
denied.  Gilbert, 1 Vet. App. at 49 

III.  Eligibility for Pension

The veteran argues that he should be accorded non-service-
connected disability pension benefits.  Having reviewed his 
contention in light of the record and the law, the Board is 
of the opinion that the claim must be denied as a matter of 
law.  

The sole question before the Board with regard to the claim 
for pension benefits is whether the veteran has established 
threshold eligibility for a non-service-connected pension.  
Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, the veteran does not show that his periods of service, 
from August 1975 to November 1975 and from January 1976 to 
December 1982, were during a period of war.  See 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2 (The term "Vietnam era" means 
the following:  (1) the period beginning on February 28, 
1961, and ending on May 7, 1975, for veterans who served in 
the Republic of Vietnam during that period, and (2) the 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.)

Although the veteran's essential argument is that the denial 
of his claim for pension benefits is somehow inequitable, the 
Board is without authority to grant relief on this basis.  As 
discussed above, by statute, Congress has provided that only 
veterans of wartime service are eligible for VA pension 
benefits.  The Board is bound by the law made applicable to 
it by statutes, regulations, and the precedential decisions 
of the appellate courts.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In fact, "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  

IV.  Service Connection Claims

A.  Castleman's disease/non-Hodgkin's lymphoma

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are certain disabilities, including some cancers, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu 2 Vet. App. at 492, 495.   

Applying the criteria above to the facts of this case, review 
of the clinical evidence contained in the service medical 
records and within one year of service reveal no evidence of 
carcinoma.  There is also no competent medical evidence of 
record linking a current disability associated with the 
veteran's Castleman's disease/non-Hodgkin's lymphoma to 
service.  Nonetheless, the veteran contends that service 
connection for Castleman's disease/non-Hodgkin's lymphoma is 
warranted on a "presumptive" basis pursuant to the criteria 
pertaining to diseases associated with exposure to herbicide 
agents codified at 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Review of the veteran's service personnel records reveals 
service in the continental United States and Germany, but not 
the Republic of Vietnam.  The regulations cited above 
indicate that that term "herbicide agent" means a chemical 
used in support of the military operations in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(i).  Thus, as the veteran 
did not serve in Vietnam, or anywhere else in Southeast Asia, 
entitlement to the benefits sought may not be granted under 
the presumptive theory advanced by the veteran.  Moreover, 
even assuming that he was somehow exposed to Agent Orange or 
other herbicide agents during service, no medical evidence of 
record indicates any connection with his claimed 
disabilities.  As there is otherwise no competent clinical 
evidence linking the veteran's Castleman's disease/non-
Hodgkin's lymphoma to service, the Board finds the probative 
weight of the negative evidence to exceed that of the 
positive.  Watson, 4 Vet. App. 309, 314;  Espiritu 2 Vet. 
App. 492, 495; Gilbert, 1 Vet. App. at 49.  

B.  Left Knee

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

The Board notes that the veteran claims entitlement to 
service connection for a left knee disability is warranted as 
a result of "overuse" due to the service-connected right 
knee disability.  Thus, he argues that secondary service 
connection for a left knee disability is warranted.  However, 
rather than supporting the veteran's assertions, the clinical 
evidence of record directly contradicts them, as a VA 
examiner in March 2002 specifically found that the veteran 
"does not have a left knee disability, nor has the right 
knee with chondromalacia patellae affected the left knee."

The U.S. Court of Veterans Appeals, in Brammer v. Derwinski, 
3 Vet. App. 223 (1992), stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
(Emphasis in original).  Thus, to the extent that there is no 
current disability in the left knee, service connection for 
the claimed condition may not be granted.  To the extent that 
there may be any disability in the left knee, the opinion by 
the VA physician in March 2002, in the absence of any other 
competent clinical evidence directly contradicting this 
opinion, that the service-connected right knee disability has 
not affected the left knee, precludes a grant of service 
connection for a left knee disability on a secondary basis.  
Espiritu 2 Vet. App. 492, 495; Gilbert, 1 Vet. App. at 49.  
V.  Benefits under 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization, medical treatment, or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
the injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2003).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2003).


In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2003).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  
38 C.F.R. § 3.358(c)(3) (2003).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2003).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

In the instant case, the veteran's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in June 
1998.  Therefore, under the statute and the opinion of the 
General Counsel cited above, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation in the absence 
of negligence or other fault on the part of VA, or an event 
not reasonably foreseeable.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 
1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Review of the record reveals that surgery, described as a 
left-sided Chamberlain procedure for biopsy of a mediastinal 
lymph node, was performed at a VA medical facility in 
February 1998.  The veteran did well postoperatively, but 
developed pain in the left shoulder and tingling in the right 
wrist and hand.  (The Board notes that the RO ultimately 
granted compensation under 38 U.S.C.A. § 1151 for ulnar 
neuropathy of the right wrist and distal forearm, after 
finding that there was a reasonable doubt as to whether or 
not this disability was the result of the February 1998 
surgery.)  X-rays of the left shoulder conducted during the 
post-surgical hospitalization were negative.  It was noted 
that the shoulder pain was a common postoperative occurrence 
of this procedure secondary to intraoperative positioning, 
and that surgery for the left shoulder pain was discussed.  

Thereafter, the evidence includes reports from March 2002 VA 
examination, which in pertinent part showed the veteran 
complaining about pain and cramps in his left shoulder which 
he claimed was the result of the VA surgery performed in 
February 1998.  The physical examination at that time 
revealed a full range of motion in the left shoulder and 
normal strength, and no other objective findings of 
disability involving the left shoulder.  The report from this 
examination also noted the following: 

The biopsy of the left anterior chest has 
left a small (anticipated) defect in the 
left pectoralis major muscle, but has not 
affected the left shoulder or the left 
periscapular area, where [the veteran] 
has a mild intermittent myofascial 
syndrome.  
 
The physician who conducted this examination also noted in an 
examination addendum that the left shoulder itself was 
"basically normal, except for likely transient myofascial 
syndrome possibly due to intraoperative positioning."  
However, the RO forwarded the claims file to this same VA 
physician in September 2003 and requested him to provide a 
more detailed opinion as to whether the veteran had a left 
shoulder disability as a result of the February 2003 surgery.  
His opinion at that time was as follows:  

[R]egarding the condition of the left 
shoulder, called "myofascial 
syndrome[,]" the anesthesia time was too 
short to have produce[d] significant 
impact on the left shoulder.  A 
myofascial syndrome develops slowly and 
is not the result of a sudden, acute 
injury.  Most likely other factors were 
at work.  Such possibilities are not 
related to the brief intraoperative 
positioning of the shoulder.  These 
factors could include the possibility of 
a preexisting problem, could include an 
unusual sensitivity, severe 
deconditioning (possibly related to the 
primary disease) as well as lifestyle and 
a preexisting susceptibility to easy 
tissue injury.  It is not likely that 
there was any departure from 
conscientious care of the patient during 
the operation.  

Turning now to an analysis of the veteran's claim, the 
principal positive evidence in this case is the initial 
speculative opinion by a VA physician, tentatively linking a 
left shoulder disability to the surgery in question.  This 
opinion was later explicitly refuted by the same VA physician 
who rendered the initial speculative opinion.  Given this 
more definitive negative opinion, and the fact that the most 
recent VA examination essentially showed no disability in the 
left shoulder, the Board finds that the probative weight of 
the negative evidence exceeds that of the positive.  In 
making this determination, the Board notes that it has 
considered the assertion of the veteran that he has a left 
shoulder disability that is the result of the surgery in 
question.  However, the probative value of such lay 
assertions is outweighed by that of the negative clinical 
evidence described above.  Espiritu, 2 Vet. App. at 492, 495 
(1992).  In short, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability must be denied.  Gilbert, 1 Vet. 
App. at 49. 


ORDER

Entitlement to a rating in excess of 20 percent for 
retropatellar pain syndrome in the right knee is denied.  

Entitlement to a rating in excess of 10 percent for 
spondylosis of the lumbar spine is denied.  

Entitlement to service connection for a left knee disability, 
claimed as secondary to a right knee disability, is denied. 

Basic eligibility for non-service-connected disability 
pension benefits is denied. 

Entitlement to service connection for Castleman's 
disease/non-Hodgkin's lymphoma is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability is denied.  




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



